 Case: 4:18-cv-01480-RWS Doc. #: 13 Filed: 01/19/21 Page: 1 of 1 PageID #: 74




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

KEVIN KUNLAY WILLIAMS,                   )
                                         )
      Petitioner,                        )
                                         )
v.                                       )      No. 4:18 CV 1480 RWS
                                         )
UNITED STATES OF AMERICA,                )
                                         )
      Respondent.                        )

                         MEMORANDUM AND ORDER

      As petitioner’s case is currently on appeal,

      IT IS HEREBY ORDERED that Kevin Kunlay Williams’ motion to

reopen his motion to vacate, set aside or correct his sentence under 28 U.S.C. §

2255 [12] is denied.


                                             RODNEY W. SIPPEL
                                             UNITED STATES DISTRICT JUDGE


Dated this 19th day of January, 2021.
